Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1062 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


 ALEX DAVILA and CTR MOTORS, LLC,                      MEMORANDUM DECISION AND
                                                       ORDER DENYING PLAINTIFFS’
                         Plaintiffs,                   MOTION FOR SUMMARY JUDGMENT
                                                       AND GRANTING DEFENDANTS’
 v.                                                    MOTION FOR SUMMARY JUDGMENT

 ADESA UTAH, LLC d/b/a ADESA SALT
 LAKE and ADESA, INC.,
                                                       Case No. 2:20-CV-55 TS-JCB
                         Defendants.


       Plaintiffs sue the auction service that facilitated the sale of a car later impounded by police

because it had been reported stolen. 1 Both Plaintiffs and Defendants have filed motions for

summary judgment. For the reasons below, the court will deny Plaintiffs’ motion and grant

Defendants’ motion.

                                         I. BACKGROUND

       Plaintiff Alex Davila is a resident of Utah County in the business of motor sales. Davila is

the sole member of Plaintiff CTR Motors, LLC, a limited liability company.

       Defendant ADESA Utah, LLC d/b/a ADESA Salt Lake is a limited liability company

comprised of a single member, Defendant ADESA, Inc., which is incorporated in Delaware and

maintains its principal place of business in Indiana. 2 ADESA, Inc. is a wholesale automobile




       1
           Am. Compl., Docket No. 7.
       2
           Notice of Removal, Docket No. 2 ¶¶ 10–11.

                                                  1
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1063 Page 2 of 17




auction company that facilitates the exchange of vehicles between buyers and sellers. The court

refers to these entities collectively as “ADESA” or “Defendants.”

        ADESA facilitates the sale of vehicles in two ways: by auction and by direct sale (“off-

block”). 3 Buyers and sellers who transact business through ADESA’s services sign ADESA’s

Terms and Conditions, 4 which “govern the relationship and become a part of any and all

transactions hereafter undertaken by, between, and among the persons or entities using [ADESA’s]

services . . . and [ADESA].”5 The Terms and Conditions state that the customer voluntarily agrees

to them in consideration of ADESA permitting the customer to use ADESA’s services. 6 The Terms

and Conditions also include the following provisions:

        [ADESA] is a service company and generally does not take title to, purchase or sell
        Vehicles. Rather, [ADESA] facilitates the exchange of Vehicles between Seller and
        Buyer . . . . In any Vehicle purchase transaction, [ADESA] shall not be deemed or
        considered the Vehicle’s Seller under any circumstances, except where [ADESA]
        has specifically identified itself as Seller on the sale contract. 7
        [. . .]
        Customer warrants, represents and guarantees possession and conveyance of a
        certificate of title, properly executed, valid in the state where the transaction is
        occurring and clear of all liens and encumbrances . . . and Customer warrants and
        will defend the title against the claims and demands of all person[s] whatsoever.
        Customer further acknowledges that with respect to purchased Vehicles, [ADESA]
        has assumed no responsibility to investigate Seller’s title or to otherwise identify
        defects in Seller’s title or title documents, and makes no warranty whatsoever
        regarding title or title documents.8
        [. . .]

        3
            Defs.’ Proposed Fact 17, Docket No. 30 at 12.
        4
        Defs.’ Proposed Fact 1, Docket No. 30 at 8–9; Resp. to Pls.’ Mot. Ex. 1 (“Terms and Conditions”),
Docket No. 30-2.
        5
            Terms and Conditions at 2.
        6
            Id. § I ¶ 1.
        7
            Id. § I ¶ 10.
        8
            Id. § I ¶ 16.

                                                     2
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1064 Page 3 of 17




        [ADESA] is not responsible for, nor does it represent or warrant . . . warranties of
        title, merchantability or fitness for a particular purpose . . . .9
        [. . .]
        Customer shall indemnify, defend and hold harmless [ADESA] . . . from and
        against any liability, loss, damage, cost, expense, claim, suit or demand, including
        . . . resulting from, arising out of or connected, directly or indirectly, with any claim
        of breach of warranty or by a breach by Customer of any of these Terms and
        Conditions, including, but not limited to, all claims, allegations, and demands
        whatsoever challenging the validity of Seller’s title or title documents.10

The Terms and Conditions also provide a general release of liability for ADESA against “damages

or lost profits that result from or are related to the sale, distribution or use of, or the inability to

use, any Vehicle.”11 The document identifies Indiana law as governing the agreement. 12 Davila

acknowledged that his signature, dated July 5, 2016, 13 appears on the Terms and Conditions on

behalf of CTR Motors.14

        At some point in October 2016, Davila and an ADESA employee discussed CTR Motors’

potential purchase of a 2015 Lamborghini Huracan (the “vehicle”) owned by Specialized Sales

and Leasing (“Specialized Sales”).15 ADESA records indicate that on October 6, 2016, the vehicle

was consigned by Specialized Sales and that “Title Arrived: 10/06/16.” 16 On or about October 11,




        9
            Id. § I ¶ 18.
        10
             Id. § I ¶ 21.
        11
             Id. § I ¶ 23.
        12
             Id. § I ¶ 32.
        13
             Id. at 17.
        14
             Defs.’ Proposed Fact 15, Docket No. 30 at 12; Resp. to Defs.’ Proposed Fact 15, Docket No. 31
at 9.
        15
             Pls.’ Proposed Fact 5, Docket No. 21 at 3; Resp. to Pls.’ Proposed Fact 5, Docket No. 30 at 3–4.
        16
             Reply on Pls.’ Mot. Ex. A, Docket No. 31-1.

                                                       3
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1065 Page 4 of 17




2016, Davila, acting on behalf of CTR Motors, purchased the vehicle for $148,500. 17 ADESA

documentation shows that CTR Motors paid $148,500, of which ADESA retained a $250 buyer

fee. 18 ADESA then paid Specialized Sales $147,924—equal to the $148,250 from CTR Motors

minus the seller fee of $200 and an accounts receivable payment of $126. 19 The sales ticket for the

vehicle identifies the seller as Specialized Sales and the buyer as CTR Motors represented by

Davila. 20 The sales ticket states,

        Buyer and Seller agree that the vehicle described herein is bought and sold subject
        to Auction Rules & Policies, the terms of which they acknowledge were
        communicated in writing via hand delivery, delivery by U.S. mail, on-line at the
        auction website, and/or by posting on the auction premises, and that such Auction
        Rules & Policies are incorporated herein by reference. 21

Davila testified that ADESA employees orally represented to him that the vehicle had clean title. 22

He indicated that Specialized Sales signed the title and turned it in to ADESA, which “check[ed]

it” and gave it to him.23

        Davila alleges that, unbeknownst to him at the time of the sale, the vehicle had been

“stolen”—i.e., its title had been fraudulently released from a valid lien in Texas. 24 Although

ADESA contends that there is no admissible evidence supporting that the title had been

fraudulently released from a valid lien, for these motions the court assumes without deciding that


        17
         Pls.’ Proposed Facts 6–7, Docket No. 21 at 3; Defs.’ Proposed Fact 17, Docket No. 30 at 12; Am.
Compl. Ex. B, Docket No. 7 at 15; Resp. to Defs.’ Mot. Ex. H, Docket No. 34-2.
        18
             Reply on Pls.’ Mot. Ex. A.
        19
             Id.
        20
             Am. Compl. Ex. B; Resp. to Defs.’ Mot. Ex. H.
        21
             Am. Compl. Ex. B.
        22
             CTR Motors Dep. at 220:4–21, 294:3–295:1, Docket No. 30-4.
        23
             Id. at 295:22–296:2.
        24
             Pls.’ Proposed Fact 9, Docket No. 21 at 4.

                                                      4
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1066 Page 5 of 17




the vehicle was in fact “stolen” in the manner alleged. Ten months after CTR Motors purchased

the vehicle, local police allegedly informed Davila that the vehicle had been stolen and impounded

it.25 Davila testified that he was able to retrieve the vehicle two days later by showing proof of

ownership 26 but was soon told he had to give the car back. 27 Davila testified that he called ADESA,

which instructed him to return the vehicle to ADESA while the situation was sorted out. 28 While

the vehicle was with ADESA, it was impounded and returned to Texas. 29

        In this suit, Plaintiffs claim breach of contract, breach of the implied covenant of good faith

and fair dealing, and breach of the implied warranty of merchantability, or in the alternative,

request equitable relief. Plaintiffs also claim conversion and negligent misrepresentation. ADESA

makes several counterclaims against Plaintiffs and cross-claims against Specialized Sales. 30

        Plaintiffs filed a motion for summary judgment on two claims: breach of the implied

warranty of merchantability and conversion. 31 ADESA then filed a motion for summary judgment

on all of Plaintiffs’ claims.32




        25
             Pls.’ Proposed Fact 8, Docket No. 21, at 4; CTR Motors Dep. at 178:21–180:12.
        26
             CTR Motors Dep.at 180:12–14.
        27
             Id. at 180:15–21.
        28
             Id. at 177:17–8
        29
             Id. at 178:2–3; Pls.’ Proposed Fact 10, Docket No. 21 at 4.
        30
             Answer, Docket No. 15.
        31
             Docket No. 21.
        32
             Docket No. 33.

                                                       5
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1067 Page 6 of 17




                               II. SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”33 In considering

whether a genuine dispute of material fact exists, the Court determines whether a reasonable jury

could return a verdict for the nonmoving party in the face of all the evidence presented. 34 The

Court is required to construe all facts and make all reasonable inferences in the light most favorable

to the nonmoving party. 35

                                            III. DISCUSSION

        The court notes at the outset that this case involves a written contract between sophisticated

parties. Contracts such as these are fundamental building blocks of society and the court honors

them except in rare circumstances. The Terms and Conditions expressly govern all transactions

between these parties and Plaintiffs have not shown circumstances that would render the agreement

unenforceable or inapplicable.

    A. Contract Claims

        The parties agree that Indiana law governs Plaintiffs’ contract claims. 36

        1. Breach of Contract (Claim One)

        Defendants move for summary judgment on Plaintiffs’ breach of contract claim. To recover

for a breach of contract under Indiana law, “a plaintiff must prove that: (1) a contract existed, (2)


        33
             FED. R. CIV. P. 56(a).
        34
          See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Clifton v. Craig, 924 F.2d 182,
183 (10th Cir. 1991).
        35
           See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Wright v. Sw.
Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).
        36
             Resp. to Pls.’ Mot., Docket No. 30 at 15; Reply on Pls.’ Mot., Docket No. 31 at 11–12.

                                                      6
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1068 Page 7 of 17




the defendant breached the contract, and (3) the plaintiff suffered damage as a result of the

defendant’s breach.” 37 Plaintiffs claim that Defendants breached the contract by selling a vehicle

that did not have clean title,38 but they point to no provision of the Terms and Conditions that

requires otherwise. In fact, the Terms and Conditions expressly and repeatedly disclaim any title

warranty. Thus, Plaintiffs have not stated a breach of contract claim.

       Rather than explain their breach of contract theory, Plaintiffs argue that “it is not required

that a plaintiff prove its case to survive summary judgment.” 39 To be sure, a party need not prove

its case conclusively to survive summary judgment, but it must show that there is evidence on

which a trier of fact could return a verdict in its favor. 40 Plaintiffs point to no evidence that

Defendants breached the contract, so the court will grant summary judgment for the Defendants.

       2. Breach of the Implied Covenant of Good Faith and Fair Dealing (Claim Two)

       Defendants move for summary judgment on Plaintiffs’ claim for breach of the implied duty

of good faith and fair dealing. The duty of good faith and fair dealing “embraces, among other

things, an implied obligation that neither party will do anything to injure or destroy the right of the

other party to receive the benefits of the agreement.” 41 In Indiana, the duty applies only to the

discharge of a specific obligation under the contract; “it does not create a duty where none




       37
            Collins v. McKinney, 871 N.E.2d 363, 370 (Ind. Ct. App. 2007).
       38
            Am. Compl. ¶ 30.
       39
            Resp. to Defs.’ Mot., Docket No. 34 at 22.
       40
            Anderson, 477 U.S. at 248–49.
       41
            23 Williston on Contracts § 63:22 (4th ed.).

                                                      7
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1069 Page 8 of 17




exists.” 42 “[T]he implied covenant of good faith is used as a construction aid to assist the Court in

determining whether the manner in which one party exercised its discretion under the contract

violated the reasonable expectations of the parties when they entered into the contract.” 43

           As an initial matter, it is unclear that Indiana law would imply any obligation of good faith

and fair dealing in this contract. Indiana common law is skeptical of implied covenants and “does

not impose a generalized duty of good faith and fair dealing on every contract; the recognition of

an implied covenant is generally limited to employment contracts and insurance contracts.”44 The

Indiana Commercial Code (“ICC”) imposes an obligation of good faith, 45 but the ICC covers only

contracts for the sale of goods and certain other specified transactions, not contracts for services.46

The contract between these parties was not for sale of the vehicle but for services facilitating the

sale. 47


           42
           Acheron Med. Supply, LLC v. Cook Inc., No. 1:15-CV-1510-WTL-MPB, 2017 WL 4310163, at
*9 (S.D. Ind. Sept. 28, 2017), aff'd sub nom. Acheron Med. Supply, LLC v. Cook Med. Inc., 958 F.3d 637
(7th Cir. 2020).
           43
           Wilson v. Career Educ. Corp., 729 F.3d 665, 675 (7th Cir. 2013) (Darrow, J., concurring)
(applying Illinois law).
           44
         Gerdon Auto Sales, Inc. v. John Jones Chrysler Dodge Jeep Ram, 98 N.E.3d 73, 82 (Ind. Ct.
App. 2018) (internal quotation marks and citation omitted); see also Allen v. Great Am. Reserve Ins. Co.,
766 N.E.2d 1157, 1162 (Ind. 2002).
           45
                Ind. Code § 26-1-1-203.
           46
           Insul-Mark Midwest, Inc. v. Modern Materials, Inc., 612 N.E.2d 550, 553–56 (Ind. 1993) (finding
that contract primarily for services was not governed by the ICC but by common law).
           47
            See Ogden Martin Sys. of Indianapolis, Inc. v. Whiting Corp., 179 F.3d 523, 529–31 (7th Cir.
1999) (explaining process for determining whether a contract is one for goods or services); Terms and
Conditions preface (“Customer’s access or use of Auction’s services . . . will constitute full acceptance of
the then current Terms and Conditions.”); § I ¶ 10 (“Auction Company is a service company and generally
does not take title to, purchase or sell Vehicles. Rather, Auction Company facilitates the exchange of
Vehicles between Seller and Buyer at the Auction. . . . Auction Company otherwise is not a party to any
sale contract.”); § I ¶ 11 (“Customer agrees to pay all service fees and charges of Auction for services
rendered by Auction”); and signature page (“By accessing or using the Auction, Customer agrees to abide
by all the terms and conditions set forth in these Terms and Conditions.”).

                                                     8
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1070 Page 9 of 17




        Even if the court were to find such an implied duty under Indiana law, Plaintiffs cannot

show any violation by Defendants. Plaintiffs have not alleged anything that could be construed as

interfering with Plaintiffs’ rights under the Terms and Conditions. The purpose of the agreement

was to allow Plaintiffs to participate in Defendants’ services, and there is no evidence that Plaintiffs

were ever unable to do so. Plaintiffs are improperly attempting to write into the contract a term (a

title warranty) that is not there and is in fact expressly disclaimed. 48 Therefore, the court will grant

Defendants’ motion for summary judgment on this claim.

        3. Breach of the Implied Warranty of Merchantability (Claim Three)

        Both parties move for summary judgment on Plaintiffs’ claim for breach of the implied

warranty of merchantability. The ICC states that “[u]nless excluded or modified [under Ind. Code

26-1-2-316], a warranty that the goods shall be merchantable is implied in a contract for their sale

if the seller is a merchant with respect to goods of that kind.”49 A “sale” is “the passing of title

from the seller to the buyer for a price”50 and a “seller” is “a person who sells or contracts to sell

goods.” 51

        The Terms and Conditions expressly excludes any warranty of merchantability. Even if it

did not, the implied warranty of merchantability under the ICC would not apply because the




        48
           See Acheron Med. Supply, 958 F.3d at 643 (“The obligation of good faith and fair dealing . . .
does not . . . permit a party to enforce an obligation not present in the contract.”) (internal quotation marks
and citation omitted).
        49
             Ind. Code § 26-1-2-314.
        50
             Ind. Code § 26-1-2-106(1).
        51
             Ind. Code § 26-1-2-103(1)(d).

                                                      9
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1071 Page 10 of 17




 agreement was not a contract for the sale of goods and Defendants were not sellers. 52 Plaintiffs’

 own proposed fact states that Defendants facilitate sales, 53 not that they sell. Although Defendants

 appear to have had physical possession of the title document at some point, there is no evidence

 that Defendants ever held legal title to the vehicle or purported to pass legal title to Plaintiffs.

 Indeed, the sales slip identified the seller as Specialized Sales, not Defendants. 54

        Furthermore, even if a warranty of merchantability could be read into the contract, the

 problem with the vehicle’s title did not breach that warranty. Merchantability has to do with the

 quality of the goods, not their legal status. The ICC contains a non-exhaustive definition of

 merchantability as follows:

        (2) Goods to be merchantable must be at least such as:
               (a) pass without objection in the trade under the contract description; and
               (b) in the case of fungible goods, are of fair, average quality within the
               description; and
               (c) are fit for the ordinary purposes for which such goods are used; and
               (d) run, within the variations permitted by the agreement, of even kind,
               quality, and quantity within each unit and among all units involved; and
               (e) are adequately contained, packaged, and labeled as the agreement may
               require; and
               (f) conform to the promises or affirmations of fact made on the container or
               label if any.55

 Although the list is non-exhaustive, it illustrates that the warranty of merchantability is concerned

 with the condition of goods, not their legal status. Indiana courts have confirmed that



        52
           See supra note 47; cf. Oscar Mayer Corp. v. Mincing Trading Corp., 744 F. Supp. 79, 83 (D.N.J.
 1990) (holding that, under the New York Uniform Commercial Code, a broker who never had title to the
 goods was not their “seller” and therefore could not be liable under an implied warranty).
        53
           Pls.’ Proposed Fact 4, Docket No. 21 at 3 (“ADESA serves as a service company that facilitates
 the exchange of vehicles between buyers and sellers.”).
        54
             Am. Compl. Ex. B.
        55
             Ind. Code § 26-1-2-314.

                                                   10
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1072 Page 11 of 17




 “[m]erchantable goods conform to ordinary standards of care and . . . are of average grade, quality,

 and value of similar goods sold under similar conditions” 56 and that merchantability of a vehicle

 refers to its ability to provide transportation—nothing more. 57 Here, there is no evidence that there

 was anything physically wrong with the vehicle, so there is no valid merchantability claim.

         In their opposition to Defendants’ summary judgment motion, Plaintiffs argue breach of

 the implied warranty of title under Uniform Commercial Code (“UCC”) § 2-312. 58 Plaintiffs raised

 no such claim in their Amended Complaint and may not raise it now. Indeed, the existence of a

 separate warranty of title provision in the UCC highlights the inappropriateness of attempting to

 shoehorn a warranty of title into the implied warranty of merchantability. Furthermore, a warranty

 of title claim would fail because, like the implied warranty of merchantability, it applies only to

 contracts for sale and only to sellers. 59

         In sum, far from showing that they are entitled to summary judgment on the implied

 warranty of merchantability claim, Plaintiffs have shown that they cannot prevail on it. The court

 will deny Plaintiffs’ motion for summary judgment and grant Defendants’ motion on this claim.




         56
            Sharp v. Tom Wood E., Inc., 822 N.E.2d 173, 175 (Ind. Ct. App. 2004) (internal quotation marks
 and citation omitted).
         57
            Id. (explaining that a vehicle was merchantable under Indiana law where it had been driven
 64,669 miles and provided plaintiff with transportation for more than 22,000 miles over thirteen months);
 cf. Priebe v. Autobarn, Ltd., 240 F.3d 584, 588 (7th Cir. 2001) (explaining that the fact that plaintiff
 continued to drive vehicle and drove it more than 30,000 miles negated merchantability claim under Illinois
 law); In re Air Bag Prods. Liability Litig., 7 F. Supp. 2d 792, 803 (E.D. La. 1998) (explaining that under
 Texas law a merchantability claim must include an allegation that a vehicle component “functioned
 improperly under normal use”); Lee v. Gen. Motors Corp., 950 F. Supp. 170, 174 (S.D. Miss. 1996)
 (holding that under Mississippi law there was no merchantability claim where vehicles had been driven for
 five years and 90,000 miles).
         58
              Resp. to Defs.’ Mot. at 19–20.
         59
              See Ind. Code § 26-1-2-312.

                                                     11
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1073 Page 12 of 17




    B. Quasi-Contract, Unjust Enrichment and/or Quantum Meruit (Claim Four)

        Equitable remedies such as quasi-contract, unjust enrichment, and quantum meruit are

 available only where the parties’ relationship is not governed by an express contract. 60 Here, a

 contract governs the relationship between Plaintiffs and Defendants, including the specific subject

 matter at issue. Therefore, equitable remedies are unavailable. Even if there were not a valid

 contract covering this subject matter, Plaintiffs could not recover under these theories because

 these theories are concerned with rectifying transactions in which one party benefits unjustly at

 the expense of the other. 61 Here, Plaintiffs paid Defendants a fee in exchange for which Defendants

 allowed Plaintiffs to use their services to purchase the vehicle. There is no inequality here—no

 one-sided benefit—and therefore no basis on which to impose equitable remedies. Summary

 judgment will be granted in favor of Defendants on this claim.

    C. Tort Claims

        In diversity actions, federal courts apply the choice of law rules of the forum state. 62 The

 Utah Supreme Court has adopted the “most significant relationship approach” to tort claims as

 articulated in the Restatement (Second) of Conflict of Laws § 145. 63 The contacts taken into

 account include the place of injury; the place of conduct causing the injury; the parties’ domiciles,



        60
            Old Nat’l Bank v. Kelly, 31 N.E.3d 522, 533 (Ind. Ct. App. 2015); U.S. Fid. v. U.S. Sports
 Specialty, 2012 UT 3, ¶¶ 12–13, 270 P.3d 464; Restatement (Third) of Restitution and Unjust Enrichment
 § 2(2) (2011) (“A valid contract defines the obligations of the parties as to matters within its scope,
 displacing to that extent any inquiry into unjust enrichment.”).
        61
             Restatement (Third) of Restitution and Unjust Enrichment § 1.
        62
            N8 Med., Inc. v. Colgate-Palmolive Co., 727 F. App’x 482, 485 (10th Cir. 2018) (citing Klaxon
 Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)).
        63
            Waddoups v. Amalgamated Sugar Co., 2002 UT 69, ¶ 14, 54 P.3d 1054 (internal quotation marks
 and citations omitted).

                                                     12
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1074 Page 13 of 17




 residences, places of business, etc.; and the place where the relationship between the parties is

 centered. 64 Plaintiffs are Utah citizens who purchased the vehicle at ADESA’s Utah location from

 a dealer with a Utah address, so Utah has the most significant relationship and Utah tort law

 governs.

                  1. Economic Loss Rule

        Defendants argue that Plaintiffs’ tort claims are barred by the economic loss rule, which

 generally forbids recovery in tort for purely economic harm where a contract governs the

 relationship between the parties. 65 Plaintiffs argue against applying the economic loss rule because

 either the contract was unenforceable or Defendants owed an independent duty of care. The court

 will not resolve this issue because Plaintiffs’ tort claims fail on the merits as discussed below.

                  2. Conversion

        Both parties move for summary judgment on the conversion claim. Conversion is “an act

 of wilful [sic] interference with a chattel, done without lawful justification by which the person

 entitled thereto is deprived of its use and possession.” 66 “To prove conversion, a party must

 establish an act of willful interference with property, done without lawful justification, by which

 the person entitled to property is deprived of its use and possession, and that the party is entitled

 to immediate possession of the property at the time of the alleged conversion.”67




        64
             Id. ¶ 18; see also Restatement (Second) of Conflict of Laws § 145(2).
        65
          See Davencourt at Pilgrims Landing Homeowners Ass'n v. Davencourt at Pilgrims Landing, LC,
 2009 UT 65, ¶ 18, 221 P.3d 234.
        66
             Allred v. Hinkley, 328 P.2d 726, 728 (Utah 1958).
        67
            Rand v. KOA Campgrounds, 2014 UT App 246, ¶ 11, 338 P.3d 222 (internal quotation marks
 and citations omitted).

                                                      13
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1075 Page 14 of 17




         Plaintiffs do not mention the elements of conversion in their memorandum, let alone show

 that there is no genuine issue of material fact as to Defendants’ liability. In fact, Plaintiffs cannot

 recover for conversion because if the vehicle had been stolen as Plaintiffs allege then Plaintiffs

 were not entitled to the vehicle. The entity with a colorable claim for conversion would be the

 valid lien-holder in Texas.

         Plaintiffs insist that auction houses are “strictly liable to verify ownership and viability of

 the goods sold through their services.” 68 This is a misreading of the case law. Plaintiffs cite First

 National Bank of Amarillo v. Southwestern Livestock, Inc. 69 and United States v. Topeka Livestock

 Auction Inc.,70 in which courts held that auctioneers who sold goods subject to security interests

 were liable for conversion even though they were ignorant of the security interests. Plaintiffs also

 seize on language in the 1958 Utah Supreme Court case of Allred v. Hinckley that “an auctioneer

 who sells [stolen goods] in good faith becomes a converter.”71 But in these cases, the one seeking

 to recover for conversion was the lienor or rightful owner. Plaintiffs have not shown that they were

 the rightful owners of the vehicle.72 According to their own facts, they were not. In other words,

 even if Defendants were liable for conversion, they would not be liable to Plaintiffs.

         Furthermore, even if there were a rule that auctioneers must warrant title to goods, this

 would not support holding ADESA liable because ADESA was not acting in its capacity as an



         68
              Pls.’ Mot. at 4, Docket No. 21 at 4; Reply on Pls.’ Mot. at 14.
         69
              859 F.2d 847 (10th Cir. 1988).
         70
              392 F. Supp. 944 (N.D. Ind. 1975).
         71
              Allred, 328 P.2d at 728.
         72
           Plaintiffs cite Riverside Nat’l Bank v. Law, 1977 OK 84, 564 P.2d 240, in an apparent attempt
 to show that they were entitled to the vehicle, but the case is not controlling, factually inapposite, and not
 about conversion.

                                                        14
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1076 Page 15 of 17




 auction house in this transaction. Plaintiffs provide no authority holding that a consignee must

 warrant title to goods sold on behalf of a consignor in the type of sale that occurred here.

         Because Plaintiffs cannot prevail on their conversion claim, the court will deny their

 motion for summary judgment and grant Defendants’ motion on this claim.

     D. Negligent Misrepresentation (Claim Six)

         Defendants move for summary judgment on Plaintiffs’ negligent misrepresentation claim.

 Under Utah law, “a claim for negligent misrepresentation requires a party to demonstrate that (1)

 a party carelessly or negligently makes a false representation expecting the other party to rely and

 act thereon, (2) the plaintiff actually relies on the statement, and (3) suffers a loss as a result of that

 reliance.” 73

         Plaintiffs claim that Defendants falsely represented that the vehicle had clean title and

 either knew or should have known that it did not.74 The evidence does not support this. The sale

 occurred in 2016, and there is no evidence that anyone knew about any title problems prior to

 2017. 75 Thus, Plaintiffs cannot show that Defendants were careless or negligent for failing to

 disclose the problem with the title.

         Plaintiffs also cannot show that the alleged statements were false. Plaintiffs assert that an

 ADESA employee told Davila to purchase the vehicle through ADESA because “it’s a lot safer.

 Trust me. It’s a lot safer.”76 Davila testified that an employee told him, “Be safe. Do it through



         73
            Moore v. Smith, 2007 UT App 101, ¶ 36 n.12, 158 P.3d 562, 573 (internal quotation marks and
 citations omitted).
         74
              Am. Compl. ¶¶ 64–65.
         75
              Pls.’ Mot. Ex. C, Docket No. 22-2; CTR Motors Dep. at 223:5–225:20, Docket No. 30-4.
         76
              CTR Motors Dep. at 100:4–9.

                                                     15
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1077 Page 16 of 17




 here. You’ll get the title, everything is good. Any problems, you can just unwind the deal.”77 These

 are very vague assurances; they do not amount to a representation that ADESA would warrant

 title. Additionally, the evidence shows that it was by some measures “safer” to purchase through

 ADESA; the Terms and Conditions include mechanisms to protect buyers including an arbitration

 process, 78 and Davila testified that in the past ADESA would “unwind” a sale if, for example, the

 title did not arrive on time.79

         Davila also testified that ADESA agreed to “check” the vehicle’s title80 and that ADESA’s

 title clerk affirmed that the title was “clear.” 81 Plaintiffs cannot show that these were

 misrepresentations or that they were negligently made. ADESA Utah’s General Manager declared

 that to “check” title meant that ADESA would compare the year, make, and VIN number on the

 vehicle with the information contained on the vehicle’s title, 82 and there is no evidence that

 ADESA did not in fact “check” this title. There is a dearth of evidence about what “clear” title

 might have meant in the context in which ADESA’s title clerk allegedly used the term, or that title

 was not “clear” at the time she allegedly made that representation. And even if these were

 misrepresentations, Plaintiffs have not provided evidence showing that they were carelessly or

 negligently made. Summary judgment will be granted for Defendants on the negligent

 misrepresentation claim.



         77
              Id. at 220:19–21.
         78
              Terms and Conditions § I ¶ 15.
         79
              CTR Motors Dep. at 176:18–177:4.
         80
              Id. at 295:25–296:2.
         81
              Id. at 294:24–295:1.
         82
              Second Decl. of Jeff Brinkley ¶¶ 3, 5, Docket No. 37-7.

                                                      16
Case 2:20-cv-00055-TS-JCB Document 38 Filed 08/25/21 PageID.1078 Page 17 of 17




                                   IV. CONCLUSION

       It is therefore ORDERED that Plaintiffs’ Motion for Summary Judgment (Docket No. 21)

 is DENIED.

       It is FURTHER ORDERED that Defendants’ Motion for Summary Judgment (Docket No.

 33) is GRANTED.

       DATED this 25th day of August, 2021.

                                         BY THE COURT:



                                         Ted Stewart
                                         United States District Judge




                                              17
